Exhibit 4.1 TAX BENEFIT PRESERVATION PLAN Dated as of February 13, 2014 by and between AETRIUM INCORPORATED and COMPUTERSHARE TRUST COMPANY, N.A., as Rights Agent Table of Contents Page Section 1. Certain Definitions 1 Section 2. Appointment of Rights Agent 10 Section 3. Issuance of Rights Certificates 10 Section 4. Form of Rights Certificates 12 Section 5. Countersignature and Registration 13 Section 6. Transfer, Split Up, Combination and Exchange of Rights Certificates; Mutilated, Destroyed, Lost or Stolen Rights Certificates 14 Section 7. Exercise of Rights; Exercise Price; Expiration Date of Rights 15 Section 8. Cancellation and Destruction of Rights Certificates 18 Section 9. Reservation and Availability of Preferred Shares 18 Section 10. Record Date for Securities Issued 20 Section 11. Adjustment of Exercise Price, Number and Kind of Shares or Number of Rights 20 Section 12. Certificate of Adjusted Exercise Price or Number of Shares 27 Section 13. Consolidation, Merger or Sale or Transfer of Assets, Cash Flow or Earning Power 27 Section 14. Fractional Rights and Fractional Shares 31 Section 15. Rights of Action 32 Section 16. Agreement of Rights Holders 32 Section 17. Holder of Rights Certificate Not Deemed to be a Shareholder 33 Section 18. Concerning the Rights Agent 34 Section 19. Merger, Consolidation or Change of Name of Rights Agent 34 Section 20. Duties of Rights Agent 35 Section 21. Change of Rights Agent 38 Section 22. Issuance of New Rights Certificates 39 Section 23. Redemption 39 Section 24. Exchange 40 Section 25. Process to Seek Exemption Prior to Trigger Event 43 Section 26. Notice of Certain Events 45 Section 27. Notices 45 Section 28. Supplements and Amendments 46 Section 29. Successors 47 Section 30. Determinations and Actions by the Board 47 Section 31. Benefits of this Plan 47 Section 32. Severability 48 Table of Contents (continued) Page Section 33. Governing Law; Exclusive Jurisdiction 48 Section 34. Counterparts 49 Section 35. Descriptive Headings; Interpretation 49 Section 36. Costs of Enforcement 50 Section 37. Force Majeure 50 Section 38. USA PATRIOT Act 50 EXHIBITS Exhibit A Form of Certificate of Designation of Series A Junior Participating Preferred Stock Exhibit B Form of Rights Certificate Exhibit C Form of Summary of Rights TAX BENEFIT PRESERVATION PLAN This TAX BENEFIT PRESERVATION PLAN (this “ Plan ”), dated as of February 13, 2014, is by and between Aetrium Incorporated, a Minnesota corporation (the “ Company ”), and Computershare Trust Company, N.A., a federally chartered trust company, as rights agent (the “ Rights Agent ”). All capitalized terms used in this Plan have the meanings given thereto in Section 1. RECITALS WHEREAS, on February 13, 2014 (the “ Rights Dividend Declaration Date ”), the Board of Directors of the Company (the “ Board ”) adopted this Plan and authorized and declared a dividend of one preferred share purchase right (a “ Right ”) for each Common Share outstanding as of the Close of Business on February 24, 2014 (the “ Record Date ”), each Right initially representing the right to purchase one one-thousandth of a Preferred Share (as such number may be adjusted pursuant to the provisions of this Plan) and having the rights, preferences and privileges set forth in the form of Certificate of Designation of Series A Junior Participating Preferred Stock attached hereto as Exhibit A , upon the terms and subject to the conditions set forth herein; WHEREAS, the Board further authorized and directed the issuance of one Right (as such number may be adjusted pursuant to the provisions of this Plan) with respect to each Common Share that becomes outstanding (whether as an original issuance or from the Company’s treasury) between the Record Date and the earlier of the (a) Distribution Date and (b) Expiration Date, and in certain circumstances after the Distribution Date; WHEREAS, if the Company experiences an “ ownership change, ” as defined in Section 382 of the Internal Revenue Code of 1986, as amended, or any successor statute (the “ Code ”), its ability to use Tax Benefits (as hereinafter defined) for income tax purposes could be substantially limited or lost altogether; and WHEREAS, the Company views the Tax Benefits as highly valuable assets of the Company that are likely to inure to the benefit of the Company and its shareholders, and the Company believes that it is in the best interests of the Company and its shareholders that the Company provide for the protection of the Tax Benefits on the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: Section 1. Certain Definitions . For purposes of this Plan, the following terms have the meanings indicated: (a)
